MEMORANDUM**
Robert B. Stuart appeals pro se the district court’s judgment dismissing without prejudice his action alleging causes of action under the 42 U.S.C. § 1983 and various California statutes. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s sua sponte dismissal, Omar v. Sea-Land Serv., Inc., 813 F.2d 986, 991 (9th Cir.1987), and we affirm.
The district court properly dismissed Stuart’s action because his amended complaint did not contain a “short and plain” statement of the claims for relief as required by Fed.R.Civ.P. 8(a). See Jones v. Cmty. Redev. Agency, 733 F.2d 646, 649 (9th Cir.1984). The district court properly denied leave to amend because, given the nature of Stuart’s allegations, amendment would be futile. See id. at 650-51.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.